  Case 19-11749        Doc 15      Filed 05/10/19 Entered 05/10/19 16:21:58      Desc Main
                                     Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                        Case No. 19-11749

          Maurice Jones,                      Chapter 13

                        Debtor.               Honorable Jacqueline P. Cox

             OBJECTION TO MOTION TO EXTEND THE AUTOMATIC STAY

       NOW COMES, Bank of America, N.A., (hereinafter referred to as "Movant") by and
through its attorneys, Heavner, Beyers & Mihlar, LLC, and for its Objection to Debtor's Motion
to Extend the Automatic Stay states as follows:

      1.     Debtor, Maurice Jones, is owner of the following Property: 18028 Greenview Ter,
Country Club Hills, Illinois 60478-5166.

       2.     Movant is a secured creditor by virtue of a Mortgage and Note on the above
referenced Property.

       3.     The Debtor and Co-Debtor have instituted the following SIX bankruptcy
proceedings:

       A.       Bankruptcy case number 09-19130, a Chapter 13 case filed on May 27, 2009, by
Tarhonda Jones, Co-Debtor. On August 13, 2009, the case was dismissed on a Motion by the
Trustee for failure to file plan.

       B.     Bankruptcy case number 09-35811, a Chapter 13 case filed on September 27,
2009, by Tarhonda Jones, Co-Debtor. On November 18, 2014, the Debtor was discharged.

      C.       Bankruptcy case number 17-00776, a Chapter 7 case filed on January 11, 2017,
by Maurice Jones, Debtor, and Tarhonda Jones, Co-Debtor. Movant was granted relief from the
automatic stay effective February 1, 2017. On April 11, 2017, the Debtor was discharged.

       D.     Bankruptcy case number 17-13082, a Chapter 13 case filed on April 26, 2017,
by Maurice Jones, Debtor. Movant was granted relief from the automatic stay effective August
1, 2017. On November 6, 2017, the case was dismissed on a Motion by the Trustee for failure
to make plan payments.

       E.       Bankruptcy case number 17-33696, a Chapter 13 case filed on November 10,
2017, by Maurice Jones, Debtor. Movant filed a Motion for Relief on January 22, 2019, which
was mooted due to dismissal. On March 11, 2019, the case was dismissed on a Motion by the
Trustee for failure to make plan payments.

      F.      Bankruptcy Case Number 19-11749, a Chapter 13 case filed on April 24, 2019,
Maurice Jones the instant case.
  Case 19-11749        Doc 15     Filed 05/10/19 Entered 05/10/19 16:21:58             Desc Main
                                    Document     Page 2 of 3


      4.     In the prior bankruptcy cases, the Debtor was Five (5) months delinquent in
monthly mortgage payments owed to Creditor.

      5.       There have been no changes in the Debtor's circumstances, to justify another
bankruptcy filing. Like the other bankruptcy filings, the filing is not likely to be successful.

      6.       The Debtor has failed to explain what change in circumstances justifies a sixth
bankruptcy filing involving this property.

       WHEREFORE, Bank of America, N.A. prays for an Order to be entered denying the
Debtor's Motion to Extend the Automatic Stay.
                                               Bank of America, N.A.,

                                                       By:           /s/ Amanda J. Wiese
                                                                       Amanda J. Wiese
                                                                     One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
  Case 19-11749       Doc 15     Filed 05/10/19 Entered 05/10/19 16:21:58            Desc Main
                                   Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

         I, the undersigned attorney, certify that I served a copy of the above instrument filed on
May 10, 2019, upon the parties listed below, as to the Trustee and Debtor's attorney via
electronic notice on May 10, 2019, and as to the Debtor by mailing same in a properly addressed
envelope, postage prepaid by depositing said envelope in a U. S. Post Office Mail Box, Decatur,
Illinois 62523 before the hour of 5:00 p.m. on the 10th day of May, 2019.

Service by Mail:

Maurice Jones
18028 Greenview Ter
Country Club Hills, Illinois 60478-5166

Service by Electronic Notice through ECF:

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Tom Vaughn
55 East Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604

                                                                 /s/ Amanda J. Wiese
                                                                   Amanda J. Wiese
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
